DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 14 are objected to because of the following informalities:  both claims 2 and 14 contain the phrase, “a n-well region” which is grammatically incorrect since “n-well” is pronounced with an initial vowel sound (although a consonant is the first letter of the phrase) and therefore must be preceded with the article an and not “a.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hosoda et al. (USPN 10,665,580 B1, hereinafter “Hosoda”) in view of Lojek (United States Patent Application Publication No. US 2006/0249783 A1, hereinafter “Lojek”).
In reference to claim 12, Hosoda discloses a similar device.  Figures 1-18 of Hosoda discloses a three-dimensional (3D) memory device which comprises an array wafer (2000) including a periphery region (region outside of (100) and (300)) and a staircase and array region (100, 300) with a first In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). See MPEP § 2144.06.  As noted in the prior art reference of Lojek, a doped well region in a substrate is functionally equivalent with a doped semiconductor layer/substrate, and it would therefore be obvious to use a well region in the device of Hosoda.  Therefore in the device of Hosoda constructed in view of Lojek, there is an array well structure in the first substrate (10) in the periphery region with the at least one through substrate contact (912) penetrating the first substrate (10) and the array well structure and in contact with the at least one vertical through contact (197).
With regard to claim 15, the array device comprises an alternating conductor/dielectric stack (46, 32) on the first substrate (10).  A plurality of NAND strings (column 27, lines 39-56) vertically penetrates the alternating conductor/dielectric stack (46, 32) with a staircase structure (300) on at least one lateral side of the alternating conductor/dielectric stack (46, 32).
In reference to claim 16, in the device of Hosoda constructed in view of Lojek, the array wafer (2000) further comprises an insulating layer (65) that covers the array well structure and the array device (100).  There is at least one word line contact (86) in the staircase and array region (100, 300) and in contact with a word line (46) in the staircase structure (300).  The at least one vertical through contact (197) and the at least one word line contact (86) penetrate the insulating layer (65).
With regard to claim 17, the array wafer (2000) further comprises at least one first contact layer (97, 168) including a plurality of first interconnect contacts (97, 168) covering the insulating layer (65) and an array joint layer (178) between the at least one first contact layer (97, 168) and the CMOS wafer (7000).
In reference to claim 18, the CMOS wafer (7000) comprises a peripheral circuit layer (742, 750) on a second substrate (709).  There is least one second contact layer (780) including a plurality of second interconnect contacts (784, 786) on the peripheral circuit layer (742, 750) and a CMOS joint layer (788) between the at least one second contact layer (780) and the array joint layer (178).
With regard to claim 19, in the device of Hosoda constructed in view of Lojek, the array wafer (2000) further comprises an isolating layer (930) covering the first substrate (10) wherein the at least one through substrate contact (912) penetrates the isolating layer (930) and the array well structure and is in contact with the at least one vertical contact (197).
In reference to claim 20, the array wafer (2000) further comprises at least one array pad (16) in contact with the least one through substrate contact (912).  The at least one array pad (16) is electrically connected to the peripheral circuit layer (742, 750) of the CMOS wafer (7000) through the at least one vertical through contact (197), the at least one first interconnect contact (97, 168), and the at least one second interconnect contact (784, 786).


Allowable Subject Matter
Claims 1 and 3-11 are allowed.
Claim 2 would be allowable if amended to correct the grammatical error (see above section titled Claim Objections).
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims AND if amended to correct the grammatical error (see above section titled Claim Objections).
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a method for forming a three-dimensional (3D) memory device which comprises forming an array wafer including a periphery region and a staircase and array region that comprises forming an array well structure in a first substrate in the periphery region, forming an array device on the first substrate in the staircase and array region, and forming at least one vertical through contact in the periphery region that is in contact with the array well structure, forming a CMOS wafer, bonding the array wafer and the CMOS wafer, and forming at least one through substrate contact that penetrates the first substrate and the array well structure and is in contact with the at least one vertical through contact as suggested by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a three-dimensional (3D) memory device which comprises an array wafer including a periphery region and a staircase and array region, that comprises a first substrate, an array well structure in the first substrate in the periphery region, an array device on the first substrate in the staircase and array region, at least one vertical through contact in the periphery region, and at least one through substrate contact penetrating the first substrate and .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/EVA Y MONTALVO/Supervisory Patent Examiner, Art Unit 2817                                                                                                                                                                                                        

/KEVIN QUINTO/Examiner, Art Unit 2817